DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed 8 October 2021.  Claims 2-19 are pending.  Please note that the examiner of record has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 2-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman, U.S. Patent Application Publication 2015/0200985 in view of Eom, U.S. Patent Application Publication 2012/0137253, further in view of Mitchell U.S. Patent Application Publication 2013/0318445.
With regard to Independent Claim 2,
	Feldman teaches in a computing environment, a method of controlling contents displayed on a display (see Fig. 2)
	Feldman further teaches the method comprising processing inputs from different users across multiple application windows of one or more applications displayed on a single display of a user interface, resulting in a multi-user graphical user interface (GUI). See Abstract, ("A method for processing inputs from different users across multiple application windows of one or more applications displayed on a single display of a user interface, resulting in a multi-user graphical user interface (GUI).")
	Feldman further teaches the computing environment having a multiple input detection system to respond to user inputs from different users at a same time. See Abstract, ("In a computing environment having a multiple input detection system including a detector that detects and transmits multiple simultaneous user inputs from different users at a same time.")
detecting touch inputs to the display from a first user... See e.g., Fig. 2, (showing touch screen with touch sensor), [0017], (discussing receiving touch input).
	Feldman further teaches ... detecting contactless gestures remote from a display. See [0168], ("a motion sensor that responds to movement in the range of the group display's gesture sensor.").
	Feldman does not explicitly disclose in response to a touch input being detected, the GUI displaying a first input interface to be used with touch and in response to a contactless gesture input being detected, the GUI displaying a second input interface to be used with gestures, the second input interface being different from the first input interface.
	Eom teaches in a computing environment, a method of controlling contents displayed on a display (Fig. 1, [0022], display unit 120), ... detecting touch inputs (see e.g., sensor 110, [0023], "a touch screen for sensing a touch input") and contactless gestures ([0023], "a proximity sensor for sensing a proximity input", [0025], ("The proximity sensor senses the proximity input generated by a user's movement over the screen in a state where a user's finger or an object is spaced apart from the screen"). 
	Eom further teaches in response to a touch input being detected by the GUI, displaying a first input interface to be used with touch for the first user. See Fig. 6, S610 -> S625, (If "Touch Input?" is yes, then output touch UI mode screen occurs.)
	Eom further teaches in response to a contactless gesture input being detected, the GUI displaying a second input interface to be used with gestures, the second input interface being different from the first input interface. See Fig. 6, S615 -> S640, (If "Proximity Input" is true, then proceed to output proximity UI mode screen.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman and Eom before them to modify Feldman to include the contactless gesture sensor and ability to provide different inputs as taught Eom. One would have been motivated to do so to allow for a dynamic UI that allows for a portable device to be used even when touch input is unable to be used due to various conditions. See e.g., Eom, [0067].
	Feldman and Eom fail to explicitly disclose wherein the detected contactless gestures are from a second user and the second input interface being different from the first input interface for the second user.
	Mitchell discloses user interfaces for accepting both touch and contactless gesture inputs similar to Feldman and Eom.  Furthermore, Mitchell discloses a multi-user interface that allows for the receipt of input from multiple users providing varying input mechanisms, and wherein the user interface is customized based on a determination of the input type for each user, including touch enabled and gesture interfaces, at ¶ 0042-0046, and seen in Figs. 4 and 5.
 	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Feldman and Eom to include the multi-user, multi-input interface customization of Mitchell.  One would have been motivated to make such a combination for the advantage of providing the most appropriate user interface to an individual user based on their position and input information type.  See Mitchell, ¶ 0012.

With regard to Dependent Claim 3,
	As discussed with regard to Claim 2, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the first input interface is in a periphery of a selected window. See e.g., [0035], ("When the first window is selected, additional functions may appear adjacent the first window.") See also [0104], ("If a user taps on the browser window once, the window is considered to be in a "select" mode and the 
	Feldman-Eom-Mitchell further teaches and the second input interface overlaps a selected window. See e.g., Eom, Fig. 4A-4D, (user gestures of main window of device to enter contactless gesture mode, i.e., "second input interface", this interface "overlaps" the main window.)

With regard to Dependent Claim 4,
	As discussed with regard to Claim 3, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the second input interface includes at least two buttons. See e.g., Eom, Fig. 4D (showing second input interface including at least two buttons).

With regard to Dependent Claim 5,
	As discussed with regard to Claim 4, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein an area of the second input interface outside the at least two buttons has a default operation. See e.g., Eom, Fig. 4D (showing more than two buttons, thus these buttons are "outside" of the at least two buttons and these buttons, like all buttons or icons, have a "default operation.") The examiner notes this limitation does not add much weight as all parts of a window have a "default operation" when selected even if that "default operation" is to perform no operation. 


	As discussed with regard to Claim 3, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the [first] input interface includes another input interface outside of the selected window. . See e.g., [0035], ("When the first window is selected, additional functions may appear adjacent the first window.") See also [0104], ("If a user taps on the browser window once, the window is considered to be in a "select" mode and the window tray appears.")  See also Fig. 8 (showing window tray on periphery of the selected window.) Thus this input interface is "outside" of the selected window.  See also Fig. 12 (showing a first and second input interface...)
	Feldman-Eom-Mitchell further teaches a second input interface. Eom, Figs. 4A-4D.
	Thus, while Feldman-Eom-Mitchell does not explicitly disclose that the "second" input interface has the additional input window outside of the second input interface, it does disclose that functionality for the first input window. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman-Eom-Mitchell before them to modify the multiuser window system of Feldman so that the second input interface with the required contactless capabilities of Eom was incorporated like the first touch input interface of Fig. 8 of Feldman and had an additional interface outside the window. One would be motivated to do so to provide additional real estate for the interface and additional options for the user to select while not taking up the entire screen.

With regard to Dependent Claim 7, 
wherein the second input interface includes a mode selection. See e.g., Eom, Fig. 6 (S645: "Changed to Touch UI Mode?" - thus teaching that when in contactless gesture mode, the user can select the touch UI mode, i.e., "mode selection.")

With regard to Dependent Claim 8,
	As discussed with regard to Claim 2, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the first input interface includes a first set of operations and the second input interface includes a second set of operations, different from the first set of operations. See e.g., Eom, Figs. 3A, 3B (showing "first interface" for touch with a first set of operations such as unlocking the screen and then several icons for interacting.) See further Eom, Figs. 4A-4C, (showing "second interface" for contactless with a second set of operations different from the first set of operations, such as unlocking the screen and different icons for interacting.) The examiner notes here the term "operation" is extremely broad and is not defined by applicant's disclosure. The examiner is interpreting this to include at least "actions a user can take with respect to the device" but notes the term is far broader than this. 

With regard to Dependent Claim 9,
	As discussed with regard to Claim 8, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the second set of operations has fewer operations than the first set of operations. See e.g., Eom, Figs. 3A, 3B compared to 

With regard to Dependent Claim 10,
	As discussed with regard to Claim 9, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the second set of operations is a subset of the first set of operations. As noted above, the "sets" can be arbitrarily defined. For example, the "second set" can comprise only the "unlock" operation shown in Eom, 4A and the "first set" can be defined to comprise the "unlock" operation of 3A plus additional functionality shown in 3B. As such, the second set would both have fewer operations than the first set as well as be a subset. A skilled artisan would understand there to be multiple ways of defining the first and second sets to meet both of these requirements, further including defining the second set to be an empty set of operations, as the empty set is a subset of all sets.

With regard to Dependent Claim 11,
	As discussed with regard to Claim 8, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the second set of operations includes an operation not in the first set of operations. See Eom, 4B compared to 3B (where 4B is showing at least one icon with a musical note not seen in 3B).

With regard to Dependent Claim 17,
wherein the OS is designed to run with a single user UI. See Feldman, Abstract ("the computing environment running an operating system (OS) designed to run with a single user GUI").

With regard to Independent Claims 18 and 19,
	These claims are similar in scope to Claim 2 and are rejected under a similar rationale.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Eom, further in view of Mitchell, further in view of Freeman, U.S. Patent 5,594,469 issued January 14, 1997
With regard to Dependent Claim 12,
	As discussed with regard to Claim 2, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches ... an icon is displayed on the display, and [a gesture] moves the icon on the display in accordance with the movement of the [gesture]. See e.g., Feldman, ([0104], [0109], [0113] all discussing dragging various icons).
	Feldman-Eom-Mitchell further teaches in response to a [gesture] moving a virtual canvas on the display in accordance with the movement of the [gesture]. See e.g., [0177, windows can be panned in accordance with touch and/or motion gestures.).
	Feldman-Eom-Mitchell doesn't explicitly disclose wherein, when an open hand gesture is sensed, an icon is displayed on the display, and moving an open hand over the icon moves the icon on the display in accordance with the movement of the open hand and a 
	Freeman teaches a contactless gesture system wherein, in response to an open hand gesture is being detected, an icon is displayed on the display, and moving an open hand over the icon moves the icon on the display in accordance with the movement of the open hand and in response to a closed hand over the icon [performing a separate function.] See e.g., Abstract (hand gestures cause movement of an on-screen icon), Col. 5:42-54, (icon appears with triggering gesture (Freeman refers to it as a "how gesture" which is an open hand - see Col:2:39-42) and a closed fist gesture causes the mode to exit.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman-Eom-Mitchell and Freeman to modify the user interface of Feldman-Eom-Mitchell to incorporate the open hand gestures with an icon as taught by Freeman. The examiner notes here that Feldman-Eom-Mitchell already teaches dragging an icon (as Freeman does) and panning a canvas through various gestures. A skilled artisan would understand and find it obvious to assign the various contactless gestures via icons of Freeman to the already known functions of Feldman-Eom-Mitchell. One would be motivated to do so to have clear and simple gestures which can be easily learned and can be used to control functions. See generally, Freeman, Col. 2:19-21.

With regard to Dependent Claim 14,
wherein, in response to an open hand gesture being detected on a window, buttons corresponding to the second input interface is displayed on the window overlapped by the open hand. See e.g., Eom, e.g., Figs., 4A-4C (when open hand proximity gesture is sensed on the device window, buttons corresponding to the second input interface is displayed on the window overlapped by the hand). But see also Feldman, [0035], (when a window is selected, additional functions can appear adjacent to the window).

With regard to Dependent Claim 15,
	As discussed with regard to Claim 14, Feldman-Eom-Mitchell-Freeman teach all of the limitations. Feldman-Eom-Mitchell-Freeman further teaches wherein, in response to a closed hand gesture being detected on a button, the operations of the second input interface that button corresponds to is executed. See e.g., Freeman, Col. 5:42-54 (discussing closed fist gesture to perform functions.) See e.g., Feldman, [0046], (when button is activated, perform functions corresponding to that button), Eom, [0051], (when a menu is selected with a gesture (i.e. gesture is sensed on a menu), perform the functions corresponding to that menu). The examiner notes here the language merely states "sensed on a button" and that the gestures in Eom meet this language.
	It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention having Feldman-Eom-Mitchell-Freeman before them to modify the gesture system of Feldman-Eom-Mitchell-Freeman, specifically it's teachings of the well-known concept that when a button is selected with a gesture, the operations of the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Eom, further in view of Mitchell, further in view of Freeman further in view of Hamagashi, U.S. Patent Application Publication 2011/0083106
With regard to Dependent Claim 13,
	As discussed with regard to Claim 12, Feldman-Eom-Mitchell-Freeman teaches all of the limitations. Feldman-Eom-Mitchell-Freeman further teaches in response to a closed hand gesture being detected, [performing a function]. See e.g., Freeman, Col. 5:42-54 (discussing closed fist gesture to perform functions.)
	Feldman-Eom-Mitchell-Freeman does not explicitly teach a window overlapped by the closed hand is selected.
	Hamagashi teaches in response to a ... hand gesture is sensed, a window overlapped by the ... hand is selected. See e.g., [0054], (when hand overlaps an icon (=window), the target icon can be selected.)
	It would have been obvious to a person having ordinary skill in the before the effective filing date of the claimed invention having Feldman-Eom-Mitchell-Freeman and Hamagashi before them to modify the gesture system with open and closed hand functionality of Feldman-Eom-Mitchell-Freeman with the functionality to select a window which a hand overlapped. One would be motivated to do so to allow for an intuitive way to select objects or regions on the screen.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of Eom, further in view of Mitchell, further in view of Larsen, U.S. Patent Application Publication 2012/0257035 published October 11, 2012
With regard to Dependent Claim 16,
	As discussed with regard to Claim 2, Feldman-Eom-Mitchell teaches all of the limitations. Feldman-Eom-Mitchell further teaches wherein the contactless gesture sensor includes a camera. See e.g., Feldman, [0168], (discussing camera for sensing contactless gestures).
	Larsen teaches a system having a wherein detecting [a] contactless gesture includes using a camera separate from a video-conferencing camera associated with the display. See e.g., [0015], [0037] (one video camera with separate gesture camera to track hand gestures). The examiner notes is interpreting a "video-conferencing camera" to be any normal video camera and is not reading this claim to require any separate video conferencing software but merely a camera capable of capturing video suitable for video conferencing. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Feldman-Eom-Mitchell and Larsen before them to modify the gesture system of Feldman-Eom-Mitchell with the two camera system of Larsen. One would be motivated to do so to provide additional functionality to the cameras such as being able to capture two separate regions at the same time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145